Citation Nr: 1342923	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss prior to October 6, 2011.  

2.  Entitlement to a staged initial evaluation in excess of 30 percent for bilateral hearing loss from October 6, 2011.  

3.  Entitlement to service connection for malignant melanoma with residual scarring, to include as due to in-service exposure to sunlight and Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968, to include service in the Republic of Vietnam.  He also had additional service in the North Carolina Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  

In August 2011, the Board remanded the Veteran's claims for further development.  The Board's August 2011 remand directives and the subsequent actions by the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims have been returned to the Board.  

During the pendency of the current appeal, the Veteran has changed representatives several times.  The most recent VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) of record, dated in May 2011, is in favor of the Disabled American Veterans.  Subsequent to the RO's receipt of this form, the Disabled American Veterans has acted on the Veteran's behalf for all matters before VA, and thus, is recognized as the Veteran's representative of record.


Clarification of an issue on appeal

In October 2004, the Veteran filed a petition to reopen his previously-denied claim to establish service connection for bilateral hearing loss.  By a January 2005 rating decision, the RO denied this claim, determining that new and material evidence sufficient to reopen the claim had not been received.  After the Veteran expressed disagreement with this determination in a timely manner and was provided with a Statement of the Case which continued to deny his claim, he perfected an appeal to the Board in August 2005.  However, prior to transfer of the claims file to the Board, the RO reopened the Veteran's previously denied claim and established service connection for bilateral hearing loss in an October 2006 rating decision; a 10 percent initial evaluation was assigned, effective from October 8, 2004, (the date that the RO received the Veteran's petition to reopen his bilateral hearing loss claim).  Notice of this rating decision was issued on November 9, 2006.  

In May 2007, the Veteran contacted VA, requested an increased evaluation for his service-connected bilateral hearing loss.  This was accepted as a new claim for an increased evaluation for this disability.  However, in June 2007, the Veteran submitted statements from his wife, son and neighbor conveying observations of the effects of the Veteran's bilateral hearing loss on his activities of daily life.  Also, later that month, the Veteran was afforded a VA fee-based audiological examination thru QTC Services, and the June 2007 QTC examination report was associated with the claims file.  In light of the RO receipt of new and material evidence, pertinent to the Veteran's bilateral hearing loss claim within one year of the October 2006 rating decision, this determination did not become final with respect to that claim.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

In the October 2007 rating decision, the RO reconsidered and denied the Veteran's claim for an initial evaluation in excess of 10 percent for service-connected bilateral hearing loss.  The Veteran expressed disagreement with this determination in a timely fashion, and the present appeal ensued. 

In an August 2012 rating decision, the AMC increased the evaluation assigned for the Veteran's bilateral hearing loss from 10 percent to 30 percent, effective from October 6, 2011.  Accordingly, the Veteran's bilateral hearing loss claim has been bifurcated to reflect the "staged" ratings created by this award.  Fenderson v. West, 12 Vet. App. 119 (1999).  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In light of above, the Board concludes that this appeal arises from the October 2007 rating decision, and this claim is as stated on the title page as a claim for increased initial staged evaluations for bilateral hearing loss.  The United States Court of Appeals for Veterans Claims (the Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as these bifurcated issues were placed in appellate status by a notice of disagreement expressing dissatisfaction with readjudication of an initial rating assignment, the rating issues on appeal have been recharacterized as claims for higher initial evaluations of original awards.  Analysis of these issues therefore requires consideration of the staged ratings to be assigned effective from the date of award of service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss disability has been manifested by complaints of difficulty understanding conversation, especially in the presence of background noise. 

2.  Prior to October 6, 2011, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level IV hearing in both ears.

3.  From October 6, 2011, the Veteran's bilateral hearing loss disability has been clinically shown to be manifested by no worse than Level VI hearing in both ears.  

4.  The most probative competent evidence demonstrates that it is at least as likely as not that the Veteran's malignant melanoma of the upper back, to include residual removal scarring, is the result of the Veteran's service, to include his presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2011, the criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2013). 

2.  From October 6, 2011, the criteria for a staged initial evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2013).  

3.  The criteria for service connection for malignant melanoma of the upper back with residual removal scarring have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection" claim, to include an increased rating claim.  

In this decision, the Board grants entitlement to service connection for malignant melanoma, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that claim.

Regarding the Veteran's claim for an increased initial evaluation for bilateral hearing loss, the Veteran's claim for an increased initial evaluation arises from his disagreement with the initial evaluation assigned following the grant of claim to establish service connection for bilateral hearing loss.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. Section 3.159(b)(3) (2013).  The RO has provided the Veteran the required statement of the case discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service private and VA treatment records, VA examination reports, and statements of the Veteran and various family and friends.  In particular, as instructed by the Board in the August 2011 remand, the AMC obtained private treatment records from Dr. Pruitt as well as a private facility associated with Rockingham, North Carolina.  These records were received by the AMC subsequent to the Board remand and are currently associated with the claims file.  

Also, in the August 2011 remand, the Board noted that, although the Veteran stated in his October 2007 notice of disagreement that he reported to the VA Medical Center (VAMC) in Salisbury, North Carolina, in February or March 2007 for a hearing test, no record of this hearing test was associated with the claims file.  As instructed by the Board in the August 2011 remand, the AMC contacted the Salisbury VAMC on five occasions between September 2011 and February 2012, requesting all records of VA treatment pertaining to the Veteran.  In May 2012, an employee of the Salisbury VAMC conveyed that the facility did not have any treatment records corresponding to the Veteran.  Later that month, the AMC notified the Veteran that attempts to obtain this record were not fruitful, and he was advised to submit a copy of the record if it was in his possession.  The Veteran did not respond to this request.  In June 2012, the AMC generated a VA formal finding of unavailability of VA treatment records from the VAMC in Salisbury, North Carolina, which is associated with the claims file.  

Thereafter, the Veteran stated in September 2012 that he had no other evidence to submit in support of his bilateral hearing loss claim.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's increased rating claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

The Veteran was provided fee-basis examination through QTC Services in May 2006 and June 2007 as well as VA examinations in October 2011 in connection with his claims; the latter of which were provided as directed by the Board in the August 2011 remand.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examiners were thoroughly apprised of the Veteran's medical and service history, completed appropriate testing, and rendered diagnoses and opinions which are consistent with the other evidence of record.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

The reports of the QTC and VA audiological examinations, dated in May 2006, June 2007 and October 2011 reflect that the examining audiologists described the functional effects of the Veteran's service-connected bilateral hearing loss disability.  Further, the Veteran and his son provided oral testimony addressing this point, and the record includes written statements from the Veteran's wife, his son, and his neighbor which adequately describe the effects of his service-connected bilateral hearing loss on his daily activities.  (See June 2007 statements from the Veteran's wife, his son and S.G., the Veteran's neighbor and the May 2011 hearing transcript at pages 4-5.)  

In light of above, the Board finds that VA's duty to assist with respect to obtaining VA examinations and/or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  To the extent that the Board's prior remand directed that the Veteran should be provided adequate VA examinations and opinions, these directives have been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the DRO and/or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during an April 2006 Decision Review Officer (DRO) hearing and a May 2011 Board hearing, the conducting DRO and VLJ, respectfully, fully stated the matters on appeal, to include the issues decided herein.  The Veteran was assisted at the hearings by representatives of the American Legion and the Disabled American Veterans, respectively, who, along with the DRO and VLJ, asked questions to ascertain the extent of any potential pertinent outstanding evidence.  All evidence pertinent to the Veteran's claims was identified and has since been obtained or adequately sought by VA.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and an increased initial evaluation.  Neither the Veteran nor his former or current representatives has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

Increased evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. This appeal originates from a rating decision that granted service connection and assigned the initial evaluations.  Accordingly, "staged" evaluations may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed above, staged evaluations have been created by the AMC in partially granting the Veteran's claim for an increased evaluation for his service-connected bilateral hearing loss.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Evaluations for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2012).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.


Analysis

In the October 2006 rating decision, the RO established service connection for bilateral hearing loss; a 10 percent initial evaluation was assigned, effective from October 8, 2004 - the date of the RO's receipt of the Veteran's petition to reopen his previously denied claim to establish service connection for this disability.  The RO received pertinent new and material evidence within the appeal period of this determination and reconsidered the Veteran's claim in the October 2007 rating decision, determining that an initial evaluation in excess of 10 percent was not warranted.  The Veteran expressed disagreement with the assigned initial evaluation, contending that his symptomatology warranted a higher evaluation.  As noted in the Introduction, the Veteran's claim for an increased initial evaluation was partially granted by the AMC in the August 2012 rating decision; a 30 percent evaluation was assigned, effective from October 6, 2011.  The Veteran's claim has been bifurcated to reflect the "staged" initial evaluation, and the Board will separately address the stages created.  

Prior to October 6, 2011

During this period, the Veteran's service-connected bilateral hearing loss disability is assigned a 10 percent initial evaluation pursuant to Diagnostic Code 6100.  As service connection has been established for bilateral hearing loss from October 8, 2004, the rating period on appeal for the first stage of the Veteran's initial evaluation for this disability is from October 8, 2004, to October 6, 2011.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The pertinent competent clinical evidence of record consists of the May 2006 QTC audiology evaluation report.  The report revealed the relevant pure tone thresholds, in decibels, were as follows:  





HERTZ




1000
2000
3000
4000
Avg.
RIGHT
15
55
70
80
55
LEFT
15
60
75
80
58

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 55 decibels.  His pure tone threshold average for the left ear was recorded as 58 decibels.  His speech recognition ability was 80 percent for each ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the May 2006 QTC audiological examination, the Veteran's hearing loss is a Level IV impairment in both ears based on a pure tone threshold average of 55 decibels and an 80 percent speech recognition score in the right ear and a pure tone threshold average of 58 decibels and an 80 percent speech recognition score in the left ear.  As Level IV impairment was demonstrated for both ears, no determination is necessary concerning which is the poorer ear.

Applying the criteria from Table VI to Table VII, based on the results of the May 2006 QTC audiological examination findings, a 10 percent initial evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column IV.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.  

The next evidence of record pertinent to the Veteran's claim comes from the June 2007 QTC audiology evaluation report.  The report revealed the relevant pure tone thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
Avg.
RIGHT
15
60
70
80
56
LEFT
10
60
75
90
59

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 56 decibels.  His pure tone threshold average for the left ear was recorded as 59 decibels.  His speech recognition ability was 80 percent for right ear and 84 percent in the left ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the May 2006 QTC audiological examination, the Veteran's hearing loss is a Level IV impairment in the right ear based on a pure tone threshold average of 56 decibels and an 80 percent speech recognition score and a Level III impairment in the left ear based on a pure tone threshold average of 59 decibels and an 84 percent speech recognition score in the left ear.  In light of above, the Veteran's right ear is considered to be the poorer ear for rating purposes.

Applying the criteria from Table VI to Table VII, based on the results of the May 2006 QTC audiological examination findings, a 10 percent initial evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column IV.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.  

There is no other evidence during the period under consideration which provides audiometric testing results or Maryland CNC scores.  

The Board acknowledges the Veteran's statements of record that his bilateral hearing loss is worse than the assigned 10 percent initial evaluation prior to October 6, 2011.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).  

As noted above, staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  During the time period under consideration, the medical evidence of record does not approximate the criteria for an evaluation in excess of 10 percent; thus, further staged ratings are not warranted.  

The Board will address the propriety of an extraschedular evaluation and the applicability of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), at the conclusion of the analysis of the Veteran's claim for the period from October 6, 2011, to the present.  

From October 6, 2011

During this period, the Veteran's service-connected bilateral hearing loss disability is assigned a 30 percent staged initial evaluation pursuant to Diagnostic Code 6100.  

The pertinent competent clinical evidence of record pertaining to this time period consists of the October 6, 2011 VA audiological examination report.  The report revealed the relevant pure tone thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
Avg.
RIGHT
20
60
70
80
58
LEFT
15
60
75
85
59

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 58 decibels.  His pure tone threshold average for the left ear was recorded as 59 decibels.  His speech recognition ability was 64 percent for each ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the October 6, 2011 VA audiological examination, the Veteran's hearing loss is a Level VI impairment in both ears based on a pure tone threshold average of 58 decibels and a 64 percent speech recognition score in the right ear and a pure tone threshold average of 59 decibels and a 64 percent speech recognition score in the left ear.  As Level VI impairment was demonstrated for both ears, no determination is necessary concerning which is the poorer ear.

Applying the criteria from Table VI to Table VII, based on the results of the October 2011 VA audiological examination findings, a 30 percent staged initial evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VI with column VI.  The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.  

There is no other evidence during the period under consideration which provides audiometric testing results or Maryland CNC scores.  

The Board acknowledges the Veteran's statements of record that his bilateral hearing loss is worse than the assigned 30 percent staged initial evaluation from October 6, 2011, to the present.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).  

As noted above, staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  During the time period under consideration, the medical evidence of record does not approximate the criteria for an evaluation in excess of 30 percent; thus, further staged ratings are not warranted.  

In conclusion, the Veteran's overall disability picture is not shown to be commensurate to the criteria for higher initial evaluations under Diagnostic Code 6100 for either period under consideration.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other Considerations

As stated above, the Board acknowledges the Court's holding in Martinak.  In the present case, the record, to include the three audiological examinations, the testimony from the Veteran and his son, and the June 2007 statements from the Veteran's wife, his son, and his neighbor, adequately describes the affects of his service-connected bilateral hearing loss on his daily activities.  (See June 2007 statements from the Veteran's wife, his son and S.G., the Veteran's neighbor and the May 2011 hearing transcript at pages 4-5.)  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected bilateral hearing loss is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of impairment as shown by objective testing and clinical evaluation, and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  A claim for a TDIU is not raised by the record.  Although the Veteran is not currently employed, the May 2006 QTC examiner noted that "[t]here is no report of functional impairment or time lost from work" due to bilateral hearing loss.  (See the May 2006 QTC examination report.)  Moreover, the October 2011 VA examiner opined that, while the Veteran may have difficulty discriminating consonant sounds in the presence of background noise or in a reverberant environment due to his high-frequency bilateral hearing loss, this disability "should not be a barrier to a wide range of employment settings" and that he "will not have any physical restrictions or require a sedentary job due to his [bilateral] hearing loss."  (See the October 2011 VA examination report.)  Moreover, the Veteran has not alleged that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral hearing loss.  

Service Connection and Herbicide Exposure

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit. 557 F.3d 1355 (Fed. Cir. 2009).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2013).  A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Amyloidosis, chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemia (including, but not limited to hairy cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Analysis

The Veteran asserts that he had malignant melanoma on his upper back with a current residual scar from removal which is the result of his service, to include exposure to sunlight and Agent Orange while serving on active duty in the Republic of Vietnam.  

Concerning element (1), evidence of a current disability, the Veteran's post-service private treatment records reflect that the Veteran had a neoplasm removed from his back in January 2007 which, upon pathological testing, was diagnosed as malignant melanoma.  (See January 2007 private treatment records from Drs. Klumpar and Pulitzer.)  At the May 2011 hearing, the Veteran testified that he had a scar on his back from the removal of the malignant melanoma.  (See May 2011 hearing transcript at page 8.)  Thus, element (1) is demonstrated.  

With respect to element (2), evidence of an in-service disease or injury, the Board notes that the Veteran's service treatment records are devoid of any instance of complaints of or treatment for an injury or disease of the skin during the Veteran's service.  However, at the May 2011 hearing, the Veteran testified that he and his wife first noticed a mole on his skin in 1967, first appearing as a mole, but then got bigger and darker over the years.  (See May 2011 hearing transcript at page 6.)  The Veteran and his wife are certainly competent to describe the appearance of the Veteran's skin conditions.  Moreover, the Veteran has consistently contended that his malignant melanoma is the result of in-service exposure to sunlight and Agent Orange while serving in the Republic of Vietnam.  (See e.g., the Veteran's January 2007 claim for benefits.)  As noted in the Introduction as well as by the RO on several occasions during the pendency of the appeal, the  service records submitted by the Veteran verify that the he served in the Republic of Vietnam during the Vietnam era in support of Operation CEDAR FALLS in February 1967 as a part of the 557th Engineer Light Company under the command of the Commanding Officer of the 168th Engineer Combat Battalion.  Accordingly, exposure to Agent Orange is presumed, and element (2) is demonstrated.  

The Board observes that malignant melanoma is not among the list of diseases presumed by VA to be related to herbicide exposure.  38 C.F.R. § 3.309(e); see also Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Concerning element (3), evidence of a nexus between the diagnosed disability and the in-service disease or injury, the only nexus opinion of record is favorable to the Veteran's claim.  

After a review of the complete record, a physical examination of the Veteran, and consultation with the staff of the Veteran's private physician, Dr. Pruitt, the October 2011 VA examiner opined that the Veteran's malignant melanoma of the upper back was at least as likely as not the result of the Veteran's service, to include as due to exposure to sunlight and Agent Orange, therein.  In providing this opinion, the examiner noted that "it is difficult to support the claim of direct causation for the Veteran's melanoma SPECIFICALLY FROM EXPOSURE TO AGENT ORANGE."  (Emphasis as in the original.)  However, the examiner provided the favorable opinion based on "the broader body of thought on causation of skin cancers by early sun exposures [citation omitted by the Board] as well as unspecified carcinogens with that area of operations and allow for those possibilities."  

In the present case, the October 2011 VA examiner was fully aware of the Veteran's service and medical history, and he accounted for such in the opinion, which is congruent with the medical and lay evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 297, 284 (1997).  

In light of above, the Board finds that the favorable October 2011 opinion is adequate for the purpose of adjudicating the Veteran's claim, and there is no medical nexus evidence to the contrary.  As such, element (3) is demonstrated, and the evidence reflects that the Veteran's malignant melanoma of the upper back with residual removal scarring is due to his presumed in-service exposure to sunlight and Agent Orange, and thus, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013) see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss prior to October 6, 2011, is denied.  

Entitlement to a staged initial evaluation in excess of 30 percent for bilateral hearing loss from October 6, 2011, is denied.  

Entitlement to service connection for malignant melanoma of the upper back with residual removal scarring, to include as due to in-service exposure sunlight and Agent Orange, is granted subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


